Citation Nr: 1734635	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  10-24 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for bilateral hand numbness.

4.  Entitlement to service connection for a left ankle disability.

5.  Entitlement to service connection for a heart condition, to include as a manifestation as an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to September 1991, to include service in Southwest Asia.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  These matters were remanded in June 2015 and February 2016.

In March 2015, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  In May 2017, the Veteran was notified that the VLJ who conducted the hearing was no longer employed by the Board and could not participate in a decision made on his appeal.  The Veteran was offered the opportunity to have a new hearing, but did not respond; accordingly, a new hearing will not be scheduled.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

While further delay is regrettable, the Board finds remand is again warranted before a decision may be rendered in the issues on appeal.

In its June 2015 and February 2016 remands, the Board directed that all necessary actions, to include a physical search of the RO, should be conducted in order to attempt to find the Veteran's service treatment records from his period of active duty, from September 15, 1987, to September 14, 1991, as such records have been previously cited by the RO but are not currently of record.  The record reflects that in March 2016 the Appeals Management Center requested records from the National Personnel Research Center (NPRC) and received a response that all service treatment records had been furnished to the Roanoke, Virginia RO in September 2008.  Incidentally, this is the same RO that cited to the missing records.  In February 2017, a letter was sent to the Veteran explaining that his records had been requested but were unavailable.  In fact, the letter explained two prior attempts to obtain records from the NPRC, but did not detail the March 2016 attempt and response.  Unfortunately, there is no indication in the letter or otherwise that any physical search was made for the records as directed by the June 2015 and February 2016 remands.  Accordingly, the Board finds remand is again warranted so that a physical search for the missing records may be conducted.  See Stegall v. West, 11 Vet. App. 268 (1998).  A memorandum must be prepared detailing efforts to locate the records and must indicate that a physical search was made of the Roanoke RO, which cited the records, and the Houston RO, which certified the Veteran's appeals.  

If, and only if, additional service treatment records from the Veteran's period of active duty service are located, an addendum opinion or opinions should be obtained with respect to the disabilities on appeal which includes a review of such records.

Accordingly, the case is REMANDED for the following actions:

1.  Undertake a physical search of the Roanoke and Houston Regional Office and any other appropriate facility for the Veteran's active duty service treatment records (from September 1987 to September 1991).  It is unnecessary to make another request for the records to the NPRC.

If all efforts to obtain the records are unsuccessful, or if a physical search may not be conducted for any reason, prepare a memorandum to the file explaining why the records are unavailable and notifying the Veteran and his representative of all efforts taken, including a physical search, and that no further efforts will be taken to obtain his records.

2.  If, and only if, additional relevant service treatment records are added to the claims file, send the claims file to the January 2017 examiner, or another qualified VA examiner or examiners if the January 2017 examiner is unavailable, for opinions with regard to the Veteran's claims for entitlement to service connection for sinusitis, bilateral hand numbness, left ankle strain, and a heart condition.  The claims file must be reviewed by the examiner(s).  If examinations are deemed necessary to respond to the request, such should be scheduled.  

After review of the claims file, including the newly-added records, the examiner(s) should opine as to whether it is at least as likely as not (50 percent probability or greater) that each of the above-named conditions had onset in or are otherwise related to service.

A complete medical rationale must be provided for any opinion expressed.  

3.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




